                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-577-FDW-DCK

 NATIONWIDE MUTUAL INSURANCE COMPANY,                         )
                                                              )
                Plaintiff,                                    )
                                                              )
    v.                                                        )      ORDER
                                                              )
 CHRISTOPHER T MAY, and                                       )
 LAW OFFICES OF CHRISTOPHER T. MAY, P.C.,                     )
                                                              )
                Defendants.                                   )
                                                              )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by David Wisz, concerning Daniel J. Cunningham on

December 17, 2020. Daniel J. Cunningham seeks to appear as counsel pro hac vice for Plaintiff.

Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. Daniel J.

Cunningham is hereby admitted pro hac vice to represent Plaintiff.



                              Signed: December 17, 2020




         Case 3:20-cv-00577-FDW-DCK Document 7 Filed 12/17/20 Page 1 of 1
